Citation Nr: 0510910	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
of the right shoulder and arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to December 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO denied service connection 
for residuals of an injury of the right shoulder, arm, and 
hand.  

In July 2004, the Board remanded the veteran's claim to the 
RO for additional development.  

Subsequent to the Board's July 2004 remand, the RO granted 
service connection for stenosing tenosynovitis of the right 
long and ring fingers, claimed as a hand injury, and 
residuals of fracture of ring finger of the left hand.  Thus, 
the only issue remaining for appellate consideration by the 
Board is the one listed on the front page of the decision. 


FINDING OF FACT

The veteran does not have residuals of an injury of the right 
shoulder or arm that are attributable to his period of 
military service. 


CONCLUSION OF LAW

The veteran does not have right shoulder or right arm 
disability that is the result of injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. § 1110  Hence, in 
the absence of proof of a present disability, service 
connection may not be awarded.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The United States Court of 
Appeals for Veterans Claims has held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

II.  Factual Background

The veteran contends that he currently has a right shoulder 
and arm disability as a result of a hatch falling on his 
head, shoulder, and arm during service in 1947.  He maintains 
that since that time, he has had pain and stiffness primarily 
in his right shoulder and hand. 

Service medical records include a December 1948 separation 
examination report reflecting that the veteran sustained a 
simple fracture of the third, fourth and fifth fingers of the 
right hand in 1947.  

Post-service private and VA treatment reports, dated from 
1989 to 2001, reflect treatment for un-related disabilities. 

In June 2002, the RO received a statement from Mr. O.L.B., 
indicating that the veteran had his hand crushed aboard the 
USS AJAX when a hatch cover fell on his head, knocked him off 
a ladder, and left him hanging by his hand.  Mr. B. related 
that the veteran underwent a long recovery from the injury 
and that his hand never closed properly.

Upon evaluation by VA in October 2004, the examiner noted the 
veteran's in-service injury to the left hand.  The veteran 
related that after his discharge from service, he did not 
receive any medical treatment for his hands.  However, he 
stated that he saw private physicians because of pain in his 
hands and shoulders and was given pain medication only.  The 
veteran complained of problems with his right shoulder and 
both hands.  With regards to his right shoulder, he related 
that the pain, located in the anterior lateral aspect, came 
on for no apparent reason and was aggravated by movements 
above the shoulder level.  After a physical evaluation of the 
upper extremity, an impression of right rotator cuff 
tendonitis was recorded by the examiner.  The examiner 
concluded that because there was no reference in the 
veteran's service medical records of problems with his right 
shoulder, that his right shoulder problems were related to 
aging and wear and tear, which were totally unrelated to 
conditions that arose during active duty.  

III.  Analysis

The Board finds that service connection for residuals of an 
injury of the right shoulder and arm is not warranted.  In 
reaching this conclusion, the Board finds that a VA examiner 
concluded in October 2004 that the veteran's right shoulder 
disability, diagnosed as right rotator cuff tendonitis, was 
most likely due to aging and wear and tear and was totally 
unrelated to conditions which arose from active duty.  The 
examiner bolstered his opinion by indicating that there were 
no references in the service medical records of any right 
shoulder problems.  In light of the absence of other evidence 
of record to contradict this medical opinion, the Board gives 
significant evidentiary weight to the VA examiner's 
conclusion and finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
residuals of an injury of the right shoulder and arm.  
Significantly, no arm disability separate from the rotator 
cuff tendonitis has been diagnosed.  (Absent current 
diagnosis, service connection may not be awarded.)

The Board notes that the veteran has alleged that he 
currently has residuals of an injury of the right shoulder 
and arm.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, a medical professional has stated 
that the veteran's diagnosed right shoulder disability was 
related to age and normal wear and tear and was unrelated to 
conditions which arose out of his military service.  
Accordingly, his claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  

IV.  Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in August 2001 and 
July 2004, a February 2003 statement of the case and a 
January 2005 supplemental statement of the case of the 
evidence needed to substantiate the claim of entitlement to 
service connection for residuals of an injury of the right 
shoulder and arm, and the obligations of VA and the veteran 
with respect to producing that evidence.  In particular, the 
July 2004 letter informed the veteran that to substantiate 
the claim for service connection for residuals of an injury 
of the right shoulder and arm the evidence must show a 
current disability that was related to disease or injury 
incurred in or aggravated by military service, or disability 
that has existed continuously from the date of discharge 
until the present.  The letter advised the veteran that VA 
must make reasonable efforts to assist him in getting 
evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although the July 2004 notice was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that VA has had the veteran 
examined in October 2004 for the specific purpose of 
determining whether he has any residuals of an injury of the 
right shoulder and arm that can be related to service.  


ORDER

Service connection for residuals of an injury of the right 
shoulder or arm is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


